DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “110" and "112” have both been used to designate one or more sensors/spotting elements” (Specification, pp. 7-8, where, further, non-limiting examples of sensors 110 to detect one or more body parts or extremities include accelerometers, global positioning sensors, gyroscopes, inclinometers, inertial sensors, magnetometers, moment of inertia sensors, motions sensors, or nodes, and additionally, wherein spotter elements 112 adapted to be worn on the body of the user include accelerometers, global positioning sensors, gyroscopes, inclinometers, inertial sensors, magnetometers, moment of inertia sensors, motion sensors, nodes, or the like). 
Fig. 2 is objected to because of the following informality: Fig. 2, #112, should likely read “112a” to depict the dance tech bow, and “112b” to depict the dance tech wrist band, as depicted in Fig. 7A, for consistency and clarity purposes.
Fig. 9 is objected to because of the following: Fig 9, #840, should likely read “generating a virtual display including one or more instances of a fidelity status associated with the performance event” (Specification, p. 14).
Fig. 10 is objected to because of the following informality: Fig. 10, #930 should likely read “generating posture information or gesture information responsive to acquiring change in position information from the plurality of spotter elements” (Specification, p. 15).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure, filed 04/22/2021, is objected to because of the following informalities:
“to novice dance” recited in ln. 2 should likely read “to novice dancers”; 
“The disclosed technologies and methodologies” recited in ln. 2-3 should likely read “Technologies and methodologies”;
“performance event, In an” recited in ln. 6 should likely read “performance event[[,]]. In an”; and
“In an embodiment, the disclosed technologies and methodologies include” recited in ln. 6 should likely read “In an embodiment, 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
a.	“a dancer ears” recited in p. 9 should likely read “a dancer wears”;
b.	“is analyses to assess the motion of the dancer” recited in p. 9 should		 likely read “is analyzed to assess the motion of the dancer”;
c.	“Figures 4” recited in p. 10 should likely read “Figures 4A and 4B”;
d.	“Figure 8 shows a digital spotting feedback method 800” recited in p. 14 	should likely read “Figure 9 shows a digital spotting feedback method 800”; and
e.	“Figure 11 shows a digital spotting feedback method 900” recited in p. 14 	should likely read “Figure 10 shows a digital spotting feedback method 900”.
Appropriate correction is required. 

Claim Objections
Claims 2-5 are objected to because of the following informalities: “wherein the spotter unit includes processing circuitry operably coupled to a plurality of spotter elements” recited in ln. 1-2 should likely read “wherein the spotter unit includes the processing circuitry operably coupled to [[a]] the plurality of spotter elements”. Appropriate correction is required.
Claim 6 is objected to because of the following informality: “to acquire position information” recited in ln. 3 should likely read “to acquire the position information”. Appropriate correction is required.
Claim 7 is objected to because of the following informality: “body of a user” recited in ln. 3 should likely read “body of [[a]] the user”. Appropriate correction is required.
Claim 8 is objected to because of the following informality: “The system of claim 1…configured to acquire position information from the plurality of spotter elements” recited in ln. 1-2 should likely read “The system of claim 1…configured to acquire the position information from a plurality of spotter elements”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
a.	“The system of claim 1…configured to acquire position information from 	the plurality of spotter elements” recited in ln. 1-2 should likely read “The system 	of claim 1…configured to acquire the position information from a plurality of 	spotter elements”; and
b.	“to determine movement information” recited in ln. 2-3 should likely read 	“to determine the movement information”.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
a.	“The system of claim 1…configured to acquire position information from 	the plurality of spotter elements” recited in ln. 1-2 should likely read “The system 	of claim 1…configured to acquire the position information from a plurality of 	spotter elements”; and
b.	“to determine timing information” recited in ln. 2 should likely read “to 	determine the timing information”.
Appropriate correction is required.
Claim 11 is objected to because of the following informality: “The system of claim 1…configured to acquire movement information” recited in ln. 1-2 should likely read “The system of claim 1...configured to acquire the movement information”. Appropriate correction is required.
Claim 12 is objected to because of the following informality: “The system of claim 1…configured to acquire timing information” recited in ln. 1-2 should likely read “The system of claim 1...configured to acquire the timing information”. Appropriate correction is required.
Claim 13 is objected to because of the following informality: “The system of claim 1…configured to acquire position information from the plurality of spotter elements” recited in ln. 1-2 should likely read “The system of claim 1…configured to acquire the position information from a plurality of spotter elements”. Appropriate correction is required.
Claim 14 is objected to because of the following informality: “with a performance event” recited in ln. 5 should likely read “with [[a]] the performance event”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:
a.	“generating” recited in ln. 1 should likely read “generat[[ing]]e”; 
b.	“controlling actuation of the at least one haptic element or acoustic 	element associated with at least one of the plurality of spotter elements” recited 		in ln. 2-3 should likely read “controlling actuation of a plurality of 	spotter elements”; and 
c.	“to user-specific target position, user-specific target movement 	information, or user-specific target timing position” recited in ln. 5-6 should likely 	read “to the user-specific target position information, user-specific target 	movement information, or user-specific target timing position information”. 
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: 
a.	“user-specific target timing position” recited in ln. 4-5 should likely read 	“user-specific target timing position information” for consistency purposes; and
b.	“generate a virtual display” recited in ln. 6 should likely read “generate [[a]] 	the virtual display”, provided the virtual display including the claimed one or more 	instances of a fidelity status recited in claim 17 is the same virtual display as that 	in claim 16.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
a.	“responsive to acquiring position information from a plurality of spotter 	elements” recited in ln. 3-4 should likely read “responsive to acquiring the 	position information from [[a]] the plurality of spotter elements”; and
b.	“based one or more parameters associated with predicting” recited in ln. 5-	6 should likely read “based on one or more parameters associated with	predicting”. 
Appropriate correction is required.
Claims 19-21 are objected to because of the following informalities: 
a.	“body of a user” recited in ln. 1-2 should likely read “body of [[a]] the user”; 	and
b.	“acquiring position information from a plurality of spotter elements” recited 	in ln. 2 should likely read “acquiring the position information from [[a]] the plurality 	of spotter elements”.
Appropriate correction is required.
Claim 22 is objected to because of the following informality: “the user” recited in ln. 4 should likely read “the user.”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “spotter unit” in claims 1, 8-10, and 13-15, “trainer unit” in claims 1-15, and “a plurality of spotter elements” in claims 2, 4-13, 15, 18-21, and 23.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, the limitation “trainer unit” is not described in the Specification and/or drawings in terms of a physical (and/or software) component(s) capable of performing the recited function(s). The drawings, depicting boxes with labels, do not sufficiently describe the trainer unit further than what is recited in the claims. For example, Fig. 1 depicts the trainer unit 104 as a box within the system 100, however, it is unclear what the box represents (i.e., a physical element?). Accordingly, the claims are rejected for a lack of written description.
Claims 1-15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a trainer unit configured to compare the position, movement, or timing information associated with the performance event to user-specific target position  information, user-specific target movement information, or user-specific target timing position information” but does not further recite any structural components comprising the trainer unit. Moreover, the Specification fails to define the trainer unit in terms of a physical component(s) (and/or software) that make up the unit. Accordingly, the claim is indefinite.
Similar reasoning is applied to claim 15. Claims 2-14 are rejected by virtue of their dependencies on independent claim 1. 
Claim 19 recites “The method of claim 19”. A dependent claim cannot depend on itself. Accordingly, the claim is indefinite. 
Similarly, dependent claims 20-23 depend from claim 19, however, it is unclear if the claims are meant to depend from claim 18, or rather, if their dependence on claim 19 is intentional. Accordingly, claims 20-23 are indefinite, as well.
For examination purposes, it is assumed that claims 19-23 depend on the method of claim 18.
Claim 23 is further rejected for indefiniteness because the claim recites generating information responsive to acquiring change in position information, however, neither claim 18 nor claim 19 recites acquiring said change in position information. For clarity purposes, a suggested amendment is as follows: “The method of claim 19, further comprising: acquiring change in position information from the plurality of spotter elements; and generating posture information or gesture information responsive to acquiring the change in position information from the plurality of spotter elements.”
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 only recites limitations previously recited in claim 18 from which claim 22 depends. Applicant may cancel the claim, amend the claim, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
Regarding independent claim 1, analyzed as representative claim:
[Step 1] Independent claim 1 recites a “system” which falls within the “machine” statutory category of 35 U.S.C. 101.
[Step 2A – Prong 1] The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations. 
Independent Claim 1
Revised 2019 Guidance
A system, comprising:
a spotter unit configured to generate a time sequence of pixel images associated with a performance event and
The spotter unit is a generic device (i.e., video camera, mobile device, etc.) used to perform its generic function of collecting data.
Generating a time sequence of pixel images associated with a performance event is insignificant extra-solution activity. See 2019 Revised Guidance; see also MPEP 2106.05(g).
to generate position information, movement information, or timing information associated with the performance event; and
Abstract: to generate position information, movement information, or timing information could be performed alternatively as a mental process (i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion)).
a trainer unit configured to compare the position, movement, or timing information associated with the performance event to user-specific target position information, user-specific target movement information, or user-specific target timing position information, and
The trainer unit is a generic device/software/component that does not perform the claimed function(s) in a particular way distinct from those known in the art.
Abstract: to compare the position, movement, or timing information associated with the performance event to user-specific target position information, user-specific target movement information, or user-specific target timing position information could be performed alternatively as a mental process (i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion)).
to provide one or more instances of a fidelity status associated with the performance event.
Abstract: to provide one or more instances of a fidelity status associated with the performance event could be performed alternatively as a mental process (i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion)).


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. For example, generating images, as claimed, encompasses extra-solution activity (data gathering/display) that cannot integrate the abstract idea into a practical application. Any image that is displayed is comprised of pixels, and, as claimed, there is no particularity in the generating of the time sequence – that is, any video image captured is a time sequence of information (images). 
	Moreover, to generate position information, movement information, or timing information associated with the performance event, to compare said information associated with the performance event with user-specific information, and to provide one or more instances of a fidelity status associated with the performance event are all limitations that could be performed mentally and/or using pencil and paper, by, for example, the user or a third-party visually observing the position, movement, or timing of the user performing a motion (in person or from gathered data/image/video). The mere nominal recitation of the additional elements of a spotter unit and a trainer unit, or automation of a manual process, does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A – Prong 1.  
	[Step 2A – Prong 2] The claim recites the additional limitations of spotter unit and trainer unit at a high level of generality. The Specification, filed 04/22/2021, provides supporting exemplary, non-limiting descriptions of generic computer components, at least for the “spotter unit”, for example, at pp. 4-5: “For example, in an embodiment, the spotter unit 102 comprises processing circuitry…[that] includes, among other things, one or more computing devices such as a processor (e.g., a microprocessor), a central processing unit (CPI), a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), or the like, or any combinations thereof.” The lack of details about the additional elements indicate that the above-mentioned additional elements are generic computer components, performing generic functions, which are insufficient to take the invention out of the realm of abstract ideas. See, e.g., Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application.
	[Step 2B] The additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components and/or insignificant extra-solution activity. Because the Specification describes the additional limitations in general terms (or no definite terms at all with respect to the “trainer unit”), the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the Specification, as noted above. Moreover, the limitation of generat[ing] a time sequence of pixel images associated with a performance event is directed to the insignificant extra-solution and well-understood, routine, and conventional activity of gathering/outputting data. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. For these reasons, there is no inventive concept in the claim, and the claim is thus ineligible. 
Regarding independent claim 16:
	Independent claim 16 is a digital spotting feedback method, which falls within the “process” statutory category of 35 U.S.C. 101. The additional element of a virtual display for generating/presenting information is directed towards a generic computer component performing its generic, well-known function (outputting data). The digital spotting feedback method recites steps comparable to those of representative claim 1. As a result, independent claim 16 is rejected similarly to independent claim 1.
	Regarding independent claim 18:
	Independent claim 18 is a method, which falls within the “process” statutory category of 35 U.S.C. 101. The additional elements of a plurality of spotter elements and a virtual display for gathering and generating/presenting information are directed towards generic computer components performing their generic, well-known functions (gathering/outputting data). The method steps are comparable to those of claim 1, and as such, the claim is rejected similarly to representative claim 1.
	Regarding the dependent claims:
	Dependent claims 2-15 include all the limitations of claim 1 from which they depend, and as such, recite the same abstract idea noted above for claim 1. The additional claim limitations, for example, “a plurality of spotter units” (claim 2) represents generic computer components (i.e., sensors) for data gathering, which encompasses an insignificant extra-solution activity. Dependent claims 2-15 only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. As per MPEP 2106.05(a)-(c), (e)-(h), none of the limitations of claims 2-15 integrate the judicial exception into a practical application. While dependent claims 2-15 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent eligible application of the otherwise ineligible abstract idea. Therefore, dependent claims 2-15 are not drawn to patent eligible subject matter as they are directed to an abstract idea without significantly more.
	Dependent claims 17 and 19-23 are rejected for similar reasoning as that applied to claims 2-15 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkholzer et al. (hereinafter “Birkholzer”) (U.S. 7,018,211 B1).
Regarding claim 1, Birkholzer discloses a system comprising: a spotter unit configured to generate a time sequence of pixel images associated with a performance event (Fig. 1; Col. 5, ln. 20-25, where a video camera (spotter unit) records video image data of a user performing movements (a performance event)) and to generate position, movement, or timing information associated with the performance event (Fig. 2; Col. 2, ln. 40-43; Col. 3, ln. 21-26; Col. 5, ln. 53-64, where recorded video images are reproduced “live” on a display thereby depicting the user’s body position/movements and timing information, and wherein an insertion means is integrated in the video camera and is configured to process the image and insert position, movement, and/or timing markers); and 
a trainer unit configured to compare the position, movement, or timing information associated with the performance event to user-specific target position information, user-specific target movement information, or user-specific target timing position information (Col. 3, ln. 48-52; Col. 4, ln. 26-49, where the system displays the position, movement, or timing information of the user (live video) compared to the markers representing user-specific target position, movement, or timing position information, wherein the markers that serve for adjusting or positioning the user are adapted and related to the position and the size, etc. of the user in the video image so that the idea movement is specifically tailored to the user, and wherein ideal movements can include ideal movement speed), and to provide one or more instances of fidelity associated with the performance event (Fig. 2; Col. 5, ln. 32-52; Col. 6, ln. 37-41, where the comparison (similarity status/fidelity/coincidence) of the user’s movements (performance event) is displayed to the user, and further, wherein the markers may also be shown as lines (e.g., in the form of a stylized person) or the like).

Regarding claim 16, Birkholzer discloses a digital spotting feedback method, comprising: extracting time sequence information from one or more digital images associated with a performance event (Col. 2, ln. 39-43; Col. 3, ln. 21-30; Col. 5, ln. 20-22, where a video camera can capture video image(s) of a user performing a motion sequence, wherein a time can be inserted into the video image(s)); and
generating a virtual display including one or more instances of position information, movement information, or timing information associated with the performance event (Col. 2, ln. 39-4; Col. 5, ln. 20-25, where the captured video images are generated on a virtual display (monitor) live for the user to follow the movement sequence directly on screen).

Regarding claim 17, Birkholzer discloses the method of claim 16 further comprising: comparing one or more of the position information, movement information, or timing information associated with the performance event to user-specific target position information, user-specific target movement information, or user-specific target timing position (Figs. 1-3; Col. 3, ln. 1-10; Col. 5, ln. 27-42, where coincidence or non-coincidence of the markers indicating user-specific ideal body position for a specific movement sequence is determined based on a comparison of the markers with the respective body parts of the user in the video image); and
generating a virtual display including one or more instances of a fidelity status associated with the performance event (Figs. 1-3, Col. 5, ln. 20-52; Col. 6, ln. 37-41, wherein the virtual display (monitor) depicts, for example, that the user’s movement is performed correctly insofar as the position and posture of the left arm corresponding to the movement specifications, however, wherein the right arm 7 deviates from the desired position since the arm 7’ is not congruent with the assigned marker 6’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-14, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Birkholzer, as applied to claim 1, in view of Chamdani et al. (hereinafter “Chamdani”) (U.S. Pub. 2020/0105040 A1).
	Regarding claim 2, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor), however, Birkholzer does not expressly disclose wherein the spotter unit is operably coupled to a plurality of spotter elements adapted to be worn on a body of a user. However, Chamdani teaches that limitation (Fig. 1B; [0002]; [0063]; [0068], where sensorized electronic garments comprising sensors such as accelerometers, gyroscopes, magnetometers and inertial sensors are worn to capture motions performed by the wearer). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors into the system of Birkholzer for more accurate movement (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 
	
Regarding claim 3, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor), however, Birkholzer does not expressly disclose wherein the spotter unit is operably coupled to a plurality of spotter elements, wherein the plurality of spotter elements includes one or more accelerometers, global positioning sensors, gyroscopes, inclinometers, inertial sensors, magnetometers, moment of inertia sensors, motion sensors, or nodes. However, Chamdani teaches that limitation (Fig. 1B; [0002]; [0063]; [0068], where sensorized electronic garments comprising sensors such as accelerometers, gyroscopes, magnetometers and inertial sensors are worn to capture motions performed by the wearer). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors into the system of Birkholzer for more accurate movement (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 

	Regarding claim 4, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor), however, Birkholzer does not expressly disclose wherein the spotter unit is operably coupled to a plurality of spotter elements, wherein the plurality of spotter elements includes one or more of a headband including one or more onboard sensors, a wristband including one or more onboard sensors, a leg band including one or more onboard sensors, or an article of clothing including one or more onboard sensors. Yet, Chamdani teaches that limitation (Fig. 1B-1D; [0059]; [0068], where the article of clothing or garment is embedded with a plurality of digital sensors, wherein each sensor is placed in a specific location on the inner side of the garment to track the motion of every major limb (bone, body part or body segment)). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional, wearable sensors, such as articles of clothing including one or more onboard sensors, as taught by Chamdani, into the system of Birkholzer for more accurate movement (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 

Regarding claim 6, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) configured to acquire position information (Col. 2, ln. 39-53, where the acquired position information (current actual position) is displayed to the user). However, Birkholzer does not expressly disclose wherein the spotter unit is operably coupled to a plurality of spotter elements adapted to be worn on a body of a user, the spotter unit configured to acquire position information from the plurality of spotter elements. However, Chamdani teaches the use of wearable sensors (a plurality of spotter elements) to detect position information of body parts of the user in real time and to transmit the sensed data to external device(s) (Fig. 1B; [0002]; [0059]; [0063]; [0068]). It would have been obvious to one of ordinary skill in the art before the time of filing to utilize additional sensors, such as those taught by Chamdani, in the system of Birkholzer for more accurate real-time position detection (Chamdani, [0058-0059]) and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 

Regarding claim 7, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) configured to determine a position of a portion of the body of a user (Col. 5, ln. 32-52, where markers are assigned to particular body parts, and wherein the user can determine via the display the coincidence or non-coincidence of the markers with the respective, determined body part positions of the person in the video image). However, Birkholzer does not expressly disclose wherein the spotter unit is operably coupled to a plurality of spotter elements adapted to be worn on a body of a user, the spotter unit configured to determine a position of a portion of the body of a user relative to one or more of the plurality of spotter elements. However, Chamdani teaches the use of wearable sensors (a plurality of spotter elements) to detect position information of a particular body part of the user in real time and to transmit the sensed data to external device(s) (Fig. 1B; [0002]; [0018]; [0059]; [0063]; [0067-0068], where the sensors embedded in the article of clothing or garment transmit data to an external device (i.e., smartphone) for processing and display, and wherein each sensor produces signals when the user moves such that the signals are used to derive the motion of the user). 
Furthermore, both Birkholzer and Chamdani teach generating one or more instances of a first reference position on a virtual display (Birkholzer, Figs. 1-3; Col. 5, ln. 20-33; Chamdani, Figs. 3A-3D; [0081]). It would have been obvious to one of ordinary skill in the art before the time of filing to utilize additional sensors, such as those taught by Chamdani, in the system of Birkholzer for more accurate real-time position detection (Chamdani, [0058-0059]) and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 8, Birkholzer does not expressly disclose wherein the spotter unit is configured to acquire position information from the plurality of spotter elements and to determine a relative position of the plurality of spotter elements with respect to each other. However, Chamdani teaches a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire position information ([0068], where the sensors track the motion of every major limb, wherein each motion comprises a position at a corresponding time during the motion) and to transmit the position information, if desired ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, to the spotter unit (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) of the system of Birkholzer for more accurate position (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 

Regarding claim 9, Birkholzer does not expressly disclose wherein the spotter unit is configured to acquire position information from the plurality of spotter elements and to determine movement information based on a change of position of one or more of the plurality of spotter elements. However, Chamdani teaches a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire position information and to determine movement information based on a change of position of one or more of the plurality of spotter elements (Figs. 3A-3D; [0068]; [0081], where the sensors track the motion of every major limb, wherein each motion comprises a position at a corresponding time during the motion, and movement information is determined and displayed in real time to the user), and to transmit the information, if desired ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, to the spotter unit (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) of the system of Birkholzer for more accurate movement (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 10, Birkholzer discloses a spotter unit configured to determine timing information based on sensed data (video image data) and a target change in position (movement) rate (Col. 2, ln. 46-48; Col. 3, ln. 11-26; Col 6, ln. 29-33, wherein a target change in position (movement/speed) rate can be set with regard to the predetermined movement sequence; or, if movement speed is not important, the system can be designed for automatically adapting the movement speed of a moving marker (representing an ideal position) to the movement speed of the moving user). However, Birkholzer does not expressly disclose acquiring the position information from a plurality of spotter elements, and determining timing information based on a comparison of a change of position of one or more of the plurality of spotter elements and a target change in position rate. Yet, Chamdani teaches the use of a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire movement information (Figs. 3A-3D; [0068]; [0081]) and to transmit the information, if desired ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, to the spotter unit (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) of the system of Birkholzer for more accurate movement (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

	Regarding claim 11, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) configured to record video image data of the user performing movements (Fig. 1; Col. 5, ln. 20-25). However, Birkholzer does not expressly disclose wherein the spotter unit acquires said movement information from a plurality of spotter elements adapted to be worn on a body of a user. However, Chamdani teaches that limitation (Fig. 1B; [0002]; [0063]; [0068], where sensorized electronic garments comprising sensors such as accelerometers, gyroscopes, magnetometers and inertial sensors are worn to capture motions performed by the wearer). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors into the system of Birkholzer for more accurate movement (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 

Regarding claim 12, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) configured to determine timing information based on sensed data (video image data) and a target change in position (movement) rate (Col. 2, ln. 46-48; Col. 3, ln. 11-26; Col 6, ln. 29-33, wherein a target change in position (movement/speed) rate can be set with regard to the predetermined movement sequence; or, if movement speed is not important, the system can be designed for automatically adapting the movement speed of a moving marker (representing an ideal position) to the movement speed of the moving user). However, Birkholzer does not expressly disclose acquiring the timing information from a plurality of spotter elements adapted to be worn on a body of a user. Yet, Chamdani teaches the use of a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire movement information (Figs. 3A-3D; [0068]; [0081]) and to transmit the information in real time, if desired ([0059]; [0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, to the spotter unit (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) of the system of Birkholzer for more accurate movement timing (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 13, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) configured to acquire position information (Fig. 1; Col. 5, ln. 20-25, where the video camera (spotter unit) records video image data of a user performing a movement sequence (a performance event)) and to generate posture or gesture information associated with the performance event based on the position information (Fig. 2; Col. 2, ln. 40-43; Col. 5, ln. 37-64, where recorded video images are reproduced “live” on a display and depict the user’s posture as it corresponds to the movement specifications (desired position and posture)). However, Birkholzer does not expressly disclose acquiring the position information from a plurality of spotter elements. Yet, Chamdani teaches the use of a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire such information (Figs. 3A-3D; [0068]; [0081]) and to transmit the information in real time, if desired ([0059]; [0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, to the spotter unit (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) of the system of Birkholzer for more accurate position (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 14, Birkholzer discloses where the spotter unit (Fig. 2, #1,5) is configured to use information from a video camera to generate location (position) and orientation data of a user captured in the time sequence of pixel images associated with a performance event (movement sequence) (Figs. 1-3; Abstract; Col. 5, ln. 55-64). However, Birkholzer does not additionally expressly disclose wherein the spotter unit is configured to use information from one or more accelerometers, global positioning sensors, gyroscopes, inclinometers, inertial sensors, magnetometers, moment of inertia sensors, motion sensors, or nodes to generate location and orientation data of a user captured in the time sequence of pixel images associated with a performance event. 	Nevertheless, Chamdani teaches that limitation (Figs. 1B & 4C; [0002]; [0063]; [0068], where sensorized electronic garments comprising sensors such as accelerometers, gyroscopes, magnetometers and inertial sensors are worn by the user to generate location and orientation data of the user). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors into the system of Birkholzer for more accurate movement (location and orientation) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]). 

Regarding claim 18, Birkholzer does not expressly disclose a plurality of spotter elements for acquiring position information. However, Chamdani teaches acquiring position information from a plurality of spotter elements ([0068], where a plurality of spotter elements (sensors – i.e., accelerometer, gyroscope, magnetometer, or inertial sensor) track the motion of every major limb, wherein each motion comprises a position at a corresponding time during the motion), as well as:
predicting a position of a portion of a body of a user responsive to acquiring position information from a plurality of spotter elements (Fig. 1B; [0002]; [0018]; [0059]; [0063]; [0067-0068], where the sensors transmit data to an external device (i.e., smartphone) for processing and display, and wherein each sensor produces signals when the user moves such that the signals are used to derive the motion of the body parts of the user); and
generating one or more instances of a first reference position on a virtual display based on one or more parameters associated with predicting the position of the portion of the body of the user (Figs. 3A-3D; [0081]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, into the system of Birkholzer for more accurate position detection and display (Chamdani, [0058-0059]), and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 19, Birkholzer does not expressly disclose a plurality of spotter elements, as discussed above. However, Chamdani teaches a plurality of spotter elements ([0068]), and further, wherein predicting the position of the portion of the body of a user responsive to acquiring position information from a plurality of spotter elements includes determining a relative position of the plurality of spotter elements with respect to each other ([0068], where the plurality of spotter elements (sensors) are specifically located within an article of clothing or garment relative to a particular body part(s) and configured to acquire relative position information to be transmitted as a signal when the user moves, such that the signals are used to derive the motion of the body parts of the user). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, into the system of Birkholzer for more accurate position detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 20, Birkholzer does not expressly disclose a plurality of spotter elements, as discussed above. However, Chamdani teaches a plurality of spotter elements ([0068]), and further, wherein predicting the position of the portion of the body of a user responsive to acquiring position information from a plurality of spotter elements includes determining movement information based on a change of position of one or more of the plurality of spotter elements (Figs. 3A-3D; [0068]; [0081], where the sensors track the motion of every major limb, wherein each motion comprises a position at a corresponding time during the motion, and movement information is determined and displayed in real time to the user). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, into the system of Birkholzer for more accurate movement detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 21, Birkholzer discloses determining timing information based on sensed data (video image data) and a target change in position (movement) rate (Col. 2, ln. 46-48; Col. 3, ln. 11-26; Col 6, ln. 29-33, wherein a target change in position (movement/speed) rate can be set with regard to the predetermined movement sequence; or, if movement speed is not important, the system can be designed for automatically adapting the movement speed of a moving marker (representing an ideal position) to the movement speed of the moving user). However, Birkholzer does not expressly disclose acquiring the position information from a plurality of spotter elements, and determining timing information based on a comparison of a change of position of one or more of the plurality of spotter elements and a target change in position rate. Yet, Chamdani teaches the use of a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire movement information (Figs. 3A-3D; [0068]; [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, into the system of Birkholzer for more accurate movement detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).

Regarding claim 22, Birkholzer and Chamdani teach the claim limitations of claims 18-19. As explained in the rejection of claim 18 above, Chamdani teaches generating one or more instances of a first reference position on a virtual display based on one or more parameters associated with predicting the position of the portion of the body of the user (Figs. 3A-3D; [0081]). It would have been obvious to one of ordinary skill in the art before the time of filing to utilize additional sensors to collect user performance data, as taught by Chamdani, in order to generate a more accurate representation of the user performance (i.e., a first reference position) based on the collected data. 

Regarding claim 23, Birkholzer discloses acquiring change in position information (Fig. 1; Col. 5, ln. 20-25, where the video camera (spotter unit) records video image data of a user performing a movement (change in position) sequence) and generating posture or gesture information based on the change in position information (Fig. 2; Col. 2, ln. 40-43; Col. 5, ln. 37-64, where recorded video images are reproduced “live” on a display and depict the user’s posture as it corresponds to the movement specifications (desired position and posture)).). However, Birkholzer does not expressly disclose acquiring the position information from a plurality of spotter elements. Yet, Chamdani teaches the use of a plurality of spotter elements (sensors) specifically located within an article of clothing or garment relative to particular body part(s) and configured to acquire movement (change in position) information (Figs. 3A-3D; [0068]; [0081]) and to transmit the information in real time, if desired ([0059]; [0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to incorporate additional sensors (a plurality of spotter elements) configured to detect and transmit sensed data, as taught by Chamdani, to the spotter unit (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor) of the system of Birkholzer for more accurate position (performance event) detection and to, therefore, allow the user to more quickly learn how to move or pose properly in dance (Chamdani, [0058]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Birkholzer in view of Chamdani, as applied to claims 1 and 2, and in further view of Aragones et al. (hereinafter “Aragones”) (U.S. 2020/0147454 A1).
Regarding claim 5, Birkholzer discloses wherein the spotter unit includes processing circuitry (Col. 3, ln. 21-26; Col. 5, ln. 53-58, a video camera with integrated graphics processor), however, Birkholzer does not expressly disclose wherein the spotter unit is operably coupled to a plurality of spotter elements, wherein the plurality of spotter elements includes one or more haptic or acoustic elements. While Chamdani teaches said plurality of spotter elements (Fig. 1B; [0002]; [0063]; [0068]), Chamdani does not teach wherein the plurality of spotter elements includes one or more haptic or acoustic elements. However, Aragones teaches that limitation ([0069], where guidance information may include audio or tactile information, wherein a signal may be provided to a sensor device (Fig. 1A, #138, 140, 142, and/or 144) to provide vibrational output configured to be felt by a user to provide guidance, and/or wherein sounds may be provided based on the user’s performance). It would have been obvious to one of ordinary skill in the art before the time of filing to utilize sensors/sensor devices that include haptic or acoustic elements, as taught by Aragones, in the system of Birkholzer in view of Chamdani, in order to provide more detailed guidance to the user than just visual guidance to better aid the user in performing the motion (performance event), and/or to avoid requiring the user to focus their attention on a display while performing.

Regarding claim 15, Birkholzer does not expressly disclose wherein the trainer unit is configured to generating an electrical control signal for controlling actuation of the at least one haptic element or acoustic element associated with at least one of the plurality of spotter elements based on the comparison of the position, movement, or timing information associated with the performance event to user-specific target position, user-specific target movement information, or user-specific target timing position. While Chamdani teaches said plurality of spotter elements (Fig. 1B; [0002]; [0063]; [0068]), Chamdani does not further fill the gap. However, Aragones teaches generating an electrical control signal for controlling actuation of at least one haptic element or acoustic element based on a comparison of the user’s position/movement to a proper form (i.e., upon determination that the user’s hips are not straight enough)) ([0068-0069], where guidance information may include audio or tactile information, wherein a signal may be provided to a sensor device (Fig. 1A, #138, 140, 142, and/or 144) to provide vibrational output configured to be felt by a user to provide guidance, and/or wherein sounds may be provided based on the user’s performance). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate haptic or acoustic elements, as taught by Aragones, in the system of Birkholzer in view of Chamdani, in order to provide more detailed guidance to the user than just visual guidance to better aid the user in performing the motion (performance event), and/or to avoid requiring the user to focus their attention on a display while performing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	U.S. Pub. 2020/0125839 A1 – Chen et al. teaches a system and method 	for determining accuracy of a test movement relative to a reference movement, 	wherein the reference movement is user-specific (Abstract).
b.	U.S. Pub. 2020/0126284 A1 -  Garofalo et al. teaches rendering an avatar 	based on captured images of a user ([0083]).
c.	U.S. Pub. 2019/0279525 A1 – Weiss et al. teaches providing haptic 	feedback to a user based on comparisons between the user’s motion and a 	reference motion pattern (Abstract; [0075]).
d.	U.S. 10,065,074 B1 – Hoang et al. teaches a training system that includes 	a garment having a sensor control module connected to multiple sensor nodes 	that communicate through conductive fabric and/or sensor bands (Figs. 20-21, 	23; Abstract; Col. 2, ln. 44-Col. 3, ln. 2).
e.	U.S. Pub. 2016/0232676 A1 – Baek et al. teaches comparing user motion 	data to expert motion data at specific times throughout the motion and outputting 	a comparison result to the user (Abstract).
f.	U.S. Pub. 2016/0216770 A1 – Jang et al. teaches an interactive dancing 	game/system configured to detect performance accuracy ([0005-0006]; [0067]).
g.	U.S. Pub. 2013/0244211 A1 – Dowling et al. teaches a system and 	method for measuring and analyzing user movement data and providing 	feedback based on a comparison of the user movement data to a target 	execution of the movement, wherein the movement may be dancing, in order to 	prevent injuries and/or improve performance (Abstract; [0005]; [0011]; [0053]).
h.	U.S. Pub. 2013/0171601 A1 – Yuasa et al. teaches a system for collecting 	user exercise data, comparing the user exercise data to that of a comparison 	image of the predetermined exercise/movement, and displaying the data to the 	user so that they are able to visually recognize the difference from the 	comparison, wherein the invention may be used not only for rehabilitation, but 	also for exercises (i.e., yoga or dances) performed by a healthy person (Fig. 2; 	Abstract; [0006]; [0056]).
i.	WO 2010/085704 A1 – Bhupathi et al. teaches a motion analysis method 	and system, wherein position sensors are applied to a person, movements of the 	person are captured, and the movements are displayed as a moving graphical 	image to provide visual information about the person’s own motion, wherein the 	motion may be any human motion such as dance (p. 2, ln. 26-30; p. 4, ln. 2-9).
j.	U.S. Pub. 2010/0015585 A1 – Baker teaches a method and apparatus for 	providing personalized audio-visual instructional aid for assisting a user to 	perform target positions or movements, such as dance steps ([0028]), using 	position and/or movement sensing devices that may be attached to the user’s 	body (Fig. 1; Abstract; [0013]; [0035], where the sensors include gyroscopes, 	accelerometers, magnetometers, GPS sensors, or DGPS sensors).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715